MANDERINO, Justice
(dissenting).
I dissent. While undoubtedly true, as the majority opinion points out, that the state has a legitimate interest in regulating the number of names appearing on the ballot and in assuring that those who appear enjoy a “significant modicum” of support, Jenness v. Fortson, 403 U.S. 431, 442, 91 S.Ct. 1970, 1976, 29 L.Ed.2d 554, 562 (1971), “[t]he Election Code must be liberally construed so as not to deprive an individual of his right to run for office, or the voters of their right to elect a candidate of their choice.” Nomination Petition of Ross, 411 Pa. 45, 48, 190 A.2d 719, 720 (1963). My reading of the statute as a whole compels the conclusion that the number of signatures required for a position on the ballot for the office of School Director is controlled by subsection (f) of Section 912 of the Election Code. If subsections (d) and (f) are read in the context of the entire section, it is clear that subsection (d) was not meant to include an office to be voted for by the electors of an entire school district.
*381The drafting scheme of the entire section is clear. It first covers an office to be filled “by a vote of the electors of the state at large, . . . . ” It then refers to offices to be filled by electors of a senatorial district. Later, it speaks of an office to be voted for by the electors of an entire county, and then makes reference to an office to be elected by the electors of an entire city. In those cases where offices customarily may cover more than one municipality, or portions of municipalities, the section makes specific reference by naming the office. This is done in the case of a Representative in Congress, delegate or alternate delegate to a National party convention, State senator, Representative in the General Assembly, and member of a State committee. These are offices which may include portions of various municipalities within the area they cover, or which may include within their area all of a single municipality. Unlike these specifically named offices, the office of School Director is not mentioned in this section. When read in this context, the phrase “an office to be voted for by the electors of an entire city . . .” refers to offices of that city only, and not to offices to be voted for by the electors of an entire school district. Strictly speaking, a school director is elected by the voters of an entire school district, not those of a county or of a city. It may be that by geographical accident the area covered by the school district could be coterminous with the area of a certain city or county, but it is still the electors of the school district, not those of the city or county, who vote for its directors.
In Section 912, three different descriptions are used when referring to electors. The section sometimes refers to electors of an entire city, it sometimes refers to electors of an entire county, and it sometimes refers to electors of the state. In the context of the entire section, it is clear that the same elector is described in three different ways indicating that three different meanings were *382intended depending upon whether the nomination petition is for a city office, a county office, or a state office. Thus, the legislature was clearly not referring only to the residency of the electors, but was referring to the kind of office — a city office — to be voted for by the electors when it used the phrase, “electors of an entire city.”
The scheme of the section is not necessarily one which increases the number of signatures required on a nominating petition as the geographical area or population increases. Subsection (c), for instance, requires 200 signatures for a representative in Congress, and the same number of signatures for a State Senator, even though a congressional district is greater in population, and in some situations larger in area, than a senatorial district. Subsection (d) requires 100 signatures for an office to be voted for by the electors of an entire county and the same number of signatures for an office to be voted for by the electors of an entire city. In all situations in .Pennsylvania, except Philadelphia, an entire county is larger both in geographical area and in population than an entire city located in that county. Yet, 100 signatures are required in both cases. I am therefore unable to perceive any scheme in the section establishing a direct ratio between required signatures and either geographical area or population.
The legislature has expressly recognized the existence of the office of school director in at least one other section of the Election Code. The legislature has provided that the board of elections of each county shall ascertain the various public offices to be filled “in said county and in the cities, boroughs, towns, townships, wards, school districts, poor districts and election districts thereof .” (Emphasis added.) 25 P.S. 2863. Had the legislature intended that the number of signatures needed on a petition for the office of School Director— an office whose geographical area often encompasses portions of more than one municipality — be controlled by *383subsection (d), it could easily have specified in subsection (d) that such a requirement applies to the office of School Director. Since none of the subsections refer to the office of School Director, that office falls to the catch-all provisions of subsection (f).
To interpret as the majority does means that, in some school districts, only ten signatures are required by subsection (f), but in other school districts, one hundred signatures are required by subsection (d). Had the legislature intended that a different number of signatures be required on nominating petitions for the offices of School Director of various districts depending upon whether the school district included an entire city within its geographical area, it could have so specified. In the absence of such an express requirement, I am unable to so interpret the Act. To do so unduly restricts access to the ballot of one seeking the office of School Director, and is therefore contrary to the philosophy expressed in Nomination Petition of Ross, 411 Pa. 45, 190 A.2d 719 (1963).
Mr. Justice EAGEN and Mr. Justice POMEROY join in this dissenting opinion.